Title: To Benjamin Franklin from Anne Ogle, 25 May 1782
From: Ogle, Anne
To: Franklin, Benjamin


Sr.
Boulogne Sur Mer 25th May 1782
In consequence of your most Obliging application, two days ago I received a Visit from the Commandant of this place—to inform me he had an order from the Minister to Cross examine me, I think I must call it. I told him Mr. Franklin knew my family tho’ I had not the honour of being personaly known to him—our conference ended with his saying—he would immediatly write and as soon as he got an answer acquaint me with the determination—be it how it will be asured Sr. I shall always think myself greatly indebted to you for your polite atention to me—believe me to be with great respect Sr. your most Obedient and much Obliged servant
A Ogle
